        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICOLE MORRISON, as Administrator for the
Estate of Roberto Grant, and NICOLE MORRISON,
as Mother and Legal Guardian for the Property of
AG and SG, Decedent’s Minor Children,

                             Plaintiffs,
                                                    17 Civ. 6779 (WHP)
                  v.

UNITED STATES OF AMERICA, FEDERAL
BUREAU OF PRISONS, CORRECTION OFFICER
KERN, EXECUTIVE ASSISTANT LEE
PLOURDE, and JOHN AND JANE DOE(S)
AGENTS, SERVANTS AND EMPLOYEES OF
THE DEFENDANTS,

                             Defendants.



 REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE MOTION TO
 DISMISS BY DEFENDANTS UNITED STATES OF AMERICA, FEDERAL BUREAU
           OF PRISONS, OFFICER KEARINS, AND LEE PLOURDE




                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   (212) 637-2746



      JENNIFER C. SIMON
  Assistant United States Attorney
            Of Counsel
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 2 of 12



       Defendants United States of America, Federal Bureau of Prisons, Officer Michael

Kearins, and Officer Lee Plourde (collectively, “Defendants”), by their attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, respectfully submit this

reply memorandum in further support of their motion to dismiss the Amended Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

                                           ARGUMENT

I.     Plaintiff’s Bivens Claims Should be Dismissed in their Entirety

       A.      Plaintiff Concedes She Cannot Assert a Bivens Claim Against the United
               States or a Federal Agency and She Does Not Offer any Arguments in
               Opposition to Defendants’ Argument that She Has Failed to State a Bivens
               Claim Premised on an Alleged Violation of the Eighth Amendment

       In her opposition, Plaintiff concedes that she cannot assert a Bivens claim against the

United States or BOP. See Pl.’s Opp. at 12; see also Robinson v. Overseas Military Sales Corp.,

21 F.3d 502, 510 (2d Cir. 1994); Keene Corp. v. United States, 700 F.2d 836, 845 (2d Cir. 1983).

       In addition, Plaintiff appears to concede that the Amended Complaint fails to state a

Bivens claim premised on an alleged violation of the Eighth Amendment. As set forth more

fully in Defendant’s opening brief, to maintain a Bivens action in the context of an alleged

violation of the Eighth Amendment, plaintiff must plausibly allege a “deliberate indifference to a

prisoner’s serious medical needs.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting

Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference may be “manifested by

prison doctors in their response to the prisoner’s needs.” Estelle, 429 U.S. at 104-05. As to non-

medical personnel, however, such as Officer Kearins and Mr. Plourde, a plaintiff must plausibly

allege that defendants “intentionally den[ied] or delay[ed] access to medical care or intentionally

interfere[ed] with the treatment once prescribed.” Id.; see also Roundtree v. City of New York,

No. 15 Civ. 8198, 2018 U.S. Dist. LEXIS 51919, at *6 (S.D.N.Y. Mar. 27, 2018) (dismissing a


                                                 1
         Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 3 of 12



claim of deliberate indifference by non-medical personnel and holding that such a claim requires

plaintiff to show that non-medical personnel “intentionally delayed access to medical care when

the inmate was in extreme pain and has made his medical problems known to the attendant

prison personnel or that the inmate suffered a complete denial of medical treatment.”).

        Here, there are no such facts alleged. Plaintiff only alleges that Defendants, “with

deliberate indifference to the Plaintiff’s health, safety, and welfare, failed to render the Plaintiff

assistance and caused and contributed to his severe injuries and death in violation of the Eighth

Amendment,” Am. Compl. ¶ 26, and other similarly conclusory statements. The Amended

Complaint is wholly devoid of factual allegations from which it can be inferred that either Mr.

Plourde or Officer Kearins had any personal involvement in any action to “intentionally deny or

delay access to medical care” or to “intentionally interfere with treatment once prescribed.”

Estelle, 429 U.S. at 104-05. The Amended Complaint thus does not suffice to assert a Bivens

claim against either defendant in their individual capacity. See also, Adekoya v. Holder, 751 F

.Supp. 2d 688, 691, 697 (S.D.N.Y. 2010) (finding conclusory allegations that medical staff

defendants were aware of plaintiff’s medical needs and failed to provide adequate care

insufficient to defeat a motion to dismiss a claim of inadequate medical care).

        In her opposition brief, although Section III.A. is titled “Plaintiff adequately pleads her

causes of action for violations of the 8th amendment under Bivens involving the death of Roberto

Grant and the action of the defendants in its aftermath,” Pl.’s Opp. at 13, the section offers no

opposition to Defendants’ argument that to maintain a Bivens action in the context of an alleged

violation of the Eighth Amendment plaintiff must plausibly allege a “deliberate indifference to a

prisoner’s serious medical needs,” which she has not done. The section lacks any authority even

addressing a Bivens claim premised on the Eighth Amendment. Instead, Plaintiff relies on



                                                   2
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 4 of 12



Barrett v. U.S., 622 F. Supp. 574 (1985), aff’d 798 F.2d 565 (2d Cir. 1986) for the proposition

that she has a “valid Bivens claim in her individual capacity for alleged deprivation of her

property interest in a potential federal Tort Claims Act cause of action[.]” Pl.’s Opp. at 13. For

the reasons stated below, however, this claim also fails.

       B.      Plaintiff’s Bivens Claim Against Mr. Plourde Fails to State a Claim

       As to Mr. Plourde, Plaintiff asserts that “[a]n action sounding in conspiracy to cover up a

death can be maintained against individual federal actors in their personal capacity.” Pl.’s Opp.

at 13. As noted above, she argues that she can maintain a Bivens action against Mr. Plourde for

the “alleged deprivation of her property interest in a potential federal Tort Claims Act cause of

action[.]” Pl.’s Opp. at 13, citing Barrett, 622 F. Supp. 574.

       In Barrett, the plaintiff alleged that defendants, by concealing the role of the Army in her

father’s death in 1954, deprived her of a property interest in potential FTCA cause of action

against the United States. Barrett, 622 F. Supp. at 589-90. In particular, the plaintiff in Barrett

alleged that administrator of the estate would not have accepted the terms of the settlement of the

wrongful death claim in 1955, had she been aware of the role of the Army. Id. Twenty years

later, upon discovering the concealment, Plaintiff sued several federal employees in their

individual capacities for their role in the concealment. Id. The federal defendants then moved

for dismissal on the grounds that they were absolutely immune from suit or entitled to qualified

immunity, among other things. Id. at 585-90. As to certain federal defendants, the District Court

denied the motions to dismiss and, largely equating a Bivens claim with a claim brought pursuant

to 42 U.SC. § 1983, id. at 592, permitted plaintiff to proceed with those claims. 1


1
  Although the Second Circuit affirmed the District Court’s decision on the immunity issues, the
Circuit expressly stated that the “affirmance of the denial of the federal-attorney defendants’
motion does in imply any view as to the merits of the estate’s claims or of any other issues not
raised on this appeal.” Barrett v. United States, 798 F.2d 565, 578 (2d Cir. 1986); see also
                                                 3
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 5 of 12



       Plaintiff’s contention and reliance on Barrett fails for two reasons. First, the Supreme

Court not recognized a Bivens remedy in this context and, as previously noted, the Supreme

Court has since made clear that “expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017). The Bivens remedy Plaintiff seeks

here is certainly “different in a meaningful way from previous Bivens cases decided by [the

Supreme] Court,” Abbasi, 137 S. Ct. at 1859, and a Bivens remedy is an “extraordinary thing that

should rarely if ever be applied in ‘new contexts.’” Arar v. Ashcroft, 585 F3d 559, 571 (2d Cir.

2009) (quoting Malesko, 534 U.S. at 66). Plaintiff ignores Abbasi entirely and fails to articulate

any basis to expand the Bivens remedy to this new context. Particularly given the sparse

allegations here, there are “sound reasons to think Congress might doubt the efficacy or

necessity,” Abbasi at 1858, of creating a Bivens damages remedy in this new context, i.e. where

a federal employee is alleged to have a made an untrue statement, and it is not even alleged that

the employee personally knew the statement to be “untrue” at the time it was made.

       Second, even absent the above infirmity, Plaintiff also overstates the court’s decision in

Barrett. Unlike the plaintiff in Barrett, Plaintiff here has alleged no deprivation of property. In

Barrett, the plaintiff claimed that she was induced to settle an FTCA claim on less favorable

terms, but here, Plaintiff does not allege that Mr. Plourde’s actions, or the actions of anyone else,

deprived her of an FTCA claim or any other purported property interest. On the contrary,

Plaintiff has asserted an FTCA claim in this case. Even if a Bivens remedy could exist today




Cogburn v. McNiff, 86 Civ. 1969, 1987 U.S. Dist. LEXIS 11792, at *23 n.9 (D. Mass. Dec. 11,
1987) (“Plaintiff inappropriately relied upon dicta in Barrett, in arguing the concealment of a
statutory right gives rise to a claim against those government agents responsible for covering up
the claim. The court in Barrett was making no such broad statement. It was merely noting that
such actions by Justice Department attorneys were not absolutely immune from suit under the
facts of Barrett, denying a motion to dismiss on this point.”)
                                                  4
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 6 of 12



under the circumstances presented in Barrett, which it does not, Plaintiff in this case has not

adequately alleged a claim under such a theory.

       Finally, as noted in Defendants’ opening brief, Plaintiff’s allegations against Mr. Plourde

do not adequately allege his personal involvement in any supposed conspiracy. She alleges that

on or about May 19, 2015, Mr. Plourde told her that Grant “died of a drug overdose and that he

wasn’t physically harmed.” Am. Compl. at 1. Plaintiff alleges that this statement was “untrue.”

Id. at 2. Even assuming this allegation as true, which Defendants do not concede, neither this

nor any other allegation suffices to plausibly support a claim that Mr. Plourde was personally

involved in the violation of any constitutional right, much less one that would support a Bivens

claim against him. She does not allege he personally deprived her of a property interest or even

that Mr. Plourde himself was aware of making an inaccurate statement.

       C.      Plaintiff’s Bivens Claim Against Officer Kearins Fails to State a Claim

       As to Officer Kearins, Plaintiff does not offer any authority in opposition to the

arguments in the motion to dismiss. Instead, Plaintiff merely provides a new affidavit, asserting

that she had conversations with Mr. Grant before his death in which Mr. Grant told her “he was

being harassed and threatened with physical violence by defendant Kearins.” Pl.’s Opp. at 14. 2

       As set forth in Defendants’ opening brief, to state a Bivens claim, “a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676 (emphasis added); see also Thomas v.


2
  To the extent Plaintiff attempts to amend the factual allegations of the Amended Complaint in
this manner, the Court should disregard such efforts. “It is well settled that a party may not
amend its pleadings in its briefing papers.” Roche Diagnostic GmbH v. Enzo Biochem., 992 F.
Supp. 2d 213, 219 (S.D.N.Y. 2013); see Avillan v. Donahoe, 483 Fed. Appx. 637, 639 (2d Cir.
2012) (Summ. Order) (citing Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998)).
Moreover, though the affidavits and documents accompanying Plaintiff’s opposition brief have
no bearing on the bases for Defendants’ motion to dismiss, Defendants do not concede that
Plaintiff’s characterization of those documents is accurate.
                                                  5
         Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 7 of 12



Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (“Because the doctrine of respondeat superior does

not apply in Bivens actions, a plaintiff must allege that the individual defendant was personally

involved in the constitutional violation.”). Here, however, the allegations regarding Officer

Kearins are devoid of factual assertions that would plausibly support a claim that Officer Kearins

was personally involved in any conduct giving rise to the Bivens claims asserted in Plaintiff’s

Second Cause of Action. Again, to the extent Plaintiff also intends to assert a Bivens claim

premised on the vague allegations that Mr. Grant was “physically threatened” or “harassed” by

Officer Kearins, he fails to state a claim on that basis as well. Even assuming a Bivens remedy

for an excessive force claim exists, although the Supreme Court has never recognized one, “[a]

threat of force does not constitute excessive force.” Dunkelberger v. Dunkelberger, No. 14-cv-

3877 (KMK), 2015 WL 5730605, at *15 (S.D.N.Y. Sept. 30, 2015) (collecting cases); Smith v.

City of New York, No. 14-cv-5934, 2015 WL 3929621, at *3 n. 3 (S.D.N.Y. June 17, 2015) (“To

the extent that [the plaintiff] intends to assert an excessive force claim based on threats of

violence in his affidavit, the claim would fail because, in [the Second] Circuit, neither mere

verbal abuse nor mere threats of force support an excessive force claim.”). Moreover, the

Amended Complaint does not connect even these vague allegations regarding Officer Kearins to

the death of Mr. Grant on May 19, 2015.

II.    Plaintiff’s FTCA Claim Should Also Be Dismissed 3

       A.      Plaintiff’s Claims of Negligence on the Part of the United States Are Wholly
               Conclusory

       First, as set forth in Defendant’s opening brief, Plaintiff’s claim against the United States

under the FTCA contains no factual allegations against the United States that would support a


3
 Plaintiff appears to concede that her FTCA claim cannot be asserted against BOP, Kearins or
Plourde. See Pl.’s Opp. at 14 (asserting only that “Plaintiff adequately pleads [her FTCA claim]
against defendant United States of America”).
                                                  6
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 8 of 12



plausible inference that some negligence by the United States caused the death of Mr. Grant.

       In her opposition brief, Plaintiff appears to take the position that factual allegations

regarding the manner in which she believes Mr. Grant died are alone adequate to state a claim of

negligence against the United States. She argues that “[i]t is unknown how . . . defendants can

claim that plaintiff’s allegations in her complaint are ‘wholly conclusory’ as to the cause of Mr.

Grant[’]s death.” Pl. Opp. at 15. She asserts that the Amended Complaint, and in particular the

Medical Examiner’s report, “is crystal clear” on the manner in which Mr. Grant died. Id. Even

assuming this were correct (as previously noted, the Medical Examiner’s report actually states

that the cause of death was undetermined), Plaintiff misunderstands the relevant case law and

therefore basis for the motion to dismiss.

       Plaintiff’s assertions regarding the manner in which Plaintiff died – whether by drug

overdose or blunt force trauma – do not alone provide factual allegations from which negligence

on the part of the United States could be plausibly inferred. As articulated in Defendants’

opening brief, the Amended Complaint fails to make any non-conclusory allegations as to any

supposed negligence on the part of the United States. Instead, the Amended Complaint merely

offers precisely the sort of “unadorned, the-defendant-unlawfully-harmed-me accusation” that

the Supreme Court has held insufficient. See Iqbal, 556 U.S. at 678. The Amended Complaint

contains only boilerplate allegations such as the statement that “due wholly solely to the

negligence of Defendants, their agents, servants and employees, . . . the Plaintiff, was caused to

suffer a serious injury resulting in his wrongful death[.]” Am. Compl. ¶ 20. As articulated in

Defendants’ opening brief, the Amended Complaint identifies no facts suggesting that BOP

negligence cased Plaintiff’s death, and “where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged – but it has not



                                                  7
         Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 9 of 12



shown – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 678. (internal quotations

omitted); see also McIntosh v. United States, No. 14 Civ. 7889, 2016 U.S. Dist. LEXIS 44290, at

*31-32 (S.D.N.Y. Mar. 31, 2016).

       B.      Plaintiff’s FTCA Claim Is Barred by the Discretionary Function Exception

       Second, Plaintiff also fails to overcome the showing in Defendants’ opening brief that her

FTCA claim against the United States, alleging negligence in the oversight and security of MCC,

falls squarely within the discretionary function exception of the FTCA. The discretionary

function exception bars claims if: (1) “the acts alleged to be negligent [are] discretionary, in that

they involve an ‘element of judgment or choice’ and are not compelled by statute or regulation,”

and (2) “the judgment or choice in question [is] grounded in ‘considerations of public policy’ or

susceptible to policy analysis.” Coulthurst v. U.S., 214 F.3d 106, 109 (2000) (quoting U.S. v.

Gaubert, 499 U.S. 315, 322-23 (1991), see also Berkowitz v. U.S., 486 U.S. 531, 536-37 (1991).

       “For a complaint to survive a motion to dismiss, it must allege facts which would support

a finding that the challenged actions are not the kind of conduct that can be said to be grounded

in the policy of the regulatory regime.” Gaubert, 499 U.S. at 324-25. Here, the Amended

Complaint does not do so. Instead, asserting that the Defendants “negligently provid[ed]

supervision and security related to the Plaintiffs health, safety, and welfare,” Am. Compl. ¶ 21,

and making other similarly conclusory allegations, Plaintiff is attempting to base an FTCA claim

on precisely the sort of governmental action, i.e. the internal security of prisons, that is subject to

the discretionary function exception because it involves an element of judgment or choice and is

grounded in considerations of public policy. See Hooker v. U.S., No. 11 Civ. 2840, 2013 WL

3491089, at *6 (S.D.N.Y. July 12, 2013) (“The internal security of prisons is normally left to the

discretion of prison administrators.”); Winters v. U.S., No. 10 Civ. 7571, 2013 WL 1627950, at

*5 (S.D.N.Y. Apr. 16, 2013) (“[D]ecisions about how to safeguard prisoners are discretionary.”).
                                                   8
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 10 of 12



       In her opposition brief, Plaintiff argues that “[it] is easy to imagine a scenario . . . in

which the employees engaged in treating plaintiff behaved in a negligent fashion, but without

making the types of discretionary judgments that the statutory exception was intended to exempt

from liability.” Pl.’s Opp. at 16 (emphasis added). Plaintiff then goes on in her brief to

contemplate a hypothetical situation in which “a federal employee left the unit for a cigarette

break or snack, effectively making himself unavailable for unforeseen emergencies,” and arguing

that the discretionary function exception would not apply under those circumstances. Id.

However, Plaintiff cannot cure deficiencies in her complaint by “imagining,” in her opposition

brief, some set of circumstances or conduct which falls outside the scope of the discretionary

function exception. Unlike the allegations at issue in Coulthurst, the Amended Complaint here is

devoid of any allegations that would support a plausible inference that Mr. Grant was harmed by

an act or omission of a federal defendant that was outside the discretionary function exception.

       C.      Plaintiff’s Claim Against the United States Is Barred by Sovereign Immunity
               Because She Fails to State a Claim Under New York State Law

       Third, again as set forth in Defendants’ opening brief, Plaintiff’s FTCA claims also

should be dismissed because the Amended Complaint fails to state a claim for negligence under

New York State law. To maintain an action for negligence under New York law, “a plaintiff

must show that there was (1) a duty owed to the plaintiff by the defendant, (2) breach of that duty

by the defendant, and (3) injury sustained by the plaintiff substantially as a result of the breach.”

Qin Chen v. U.S., 494 Fed. Appx. 108, 109 (2d Cir. 2012). And, although “a correctional facility

owes a duty of care to safeguard inmates, even from attacks by fellow inmates, [t]his does not. . .

render a correctional facility an insurer of inmate safety.” Id. Rather, “[t]he scope of the duty is

limited to risks of harm that are reasonably foreseeable. . . . In other words, for [Defendant] to

be liable, [Plaintiff] must show that it knew or should have known of the risk of harm[.]” Id.


                                                   9
        Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 11 of 12



(emphasis added). Here, the Complaint does not make any allegations from which a plausible

inference could be drawn that defendants negligently failed to protect Mr. Grant from a

foreseeable harm, and plaintiff has accordingly failed to “plead[] factual content that allows the

court to draw the reasonable inference that the defendant[s] [are] liable[.]” Iqbal, 556 U.S. at

678 (2009).

       Plaintiff does not contest Defendants’ argument. On the contrary, citing state case law

regarding a municipality’s obligations regarding prisoners, Plaintiff herself acknowledges that

the municipality “is not an insurer of prisoner safety[,] and negligence cannot be inferred merely

because an incident occurred.” Pl.’s Opp. at 19 (emphasis added). Plaintiff further expressly

accepts that the “duty is limited to providing reasonable care to protect prisoners from risks of

harm that are reasonably foreseeable, i.e., those that [the municipality] knew or should have

known.” Id. at 20 (emphasis added).

       Instead, Plaintiff merely reiterates her contention regarding the supposed clarity of the

medical examiner’s report regarding the cause of Mr. Grant’s death. See Pl.’s Opp. at 20.

However, neither the Amended Complaint nor the medical examiner’s report identify facts that

would support a plausible inference that Mr. Grant’s death was due to some foreseeable harm

that Defendants negligently failed to prevent. Plaintiff’s allegations instead amount to an

assertion that, because Mr. Grant died while in custody, there must have been negligence. Such

an argument fails to state a claim under New York state law because, as Plaintiff concedes,

“negligence cannot be inferred merely because an incident occurred.” Pl.’s Opp. at 19.

                                           CONCLUSION

       For the foregoing reasons, and the reasons set forth in Defendants’ opening brief, the

Court should dismiss the Amended Complaint.



                                                10
      Case 1:17-cv-06779-WHP Document 48 Filed 06/14/19 Page 12 of 12



Dated: New York, New York
       June 14, 2019

                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney of the
                                         Southern District of New York

                                  By:    __________________________
                                         JENNIFER C. SIMON
                                         Assistant United States Attorney
                                         86 Chambers Street, Third Floor
                                         New York, New York 10007
                                         Tel.: (212) 637-2746
                                         Email: Jennifer.Simon@usdoj.gov




                                    11
